946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CF INDUSTRIES, INC., Petitioner,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondents,Gulf Central Pipeline Company, Intervenor.
No. 90-1516.
United States Court of Appeals, District of Columbia Circuit.
June 6, 1991.

Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for summary affirmance be granted and the petition for review be denied.   See CF Industries, Inc. v. FERC, 925 F.2d 476 (D.C.Cir.1991).   The merits of the parties' positions are so clear as to justify summary action.   See Cascade Broadcasting Group, Ltd. v. FCC, 822 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.